Citation Nr: 0726803	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for basal cell 
carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the veteran's 
claim for service connection for malignant melanoma, to 
include as due to herbicide exposure, and on appeal of a 
December 2002 rating decision which denied the veteran's 
claim for service connection for basal cell carcinoma, to 
include as due to herbicide exposure.  The veteran disagreed 
with both decisions in February 2003.  He perfected a timely 
appeal in September 2003 and requested a Travel Board 
hearing, which was held before the undersigned Veterans Law 
Judge in August 2006.


FINDINGS OF FACT

1.  The veteran was not treated for either malignant melanoma 
or basal cell carcinoma during active service.

2.  The veteran's service personnel records show that he 
served in combat in Vietnam; accordingly, he is presumed to 
have been exposed to herbicides during active service.

3.  The post-service medical evidence does not show a nexus 
between a current diagnosis of malignant melanoma or basal 
cell carcinoma and any incident of service, to include as due 
to in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in or aggravated by 
active service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).  

2.  Basal cell carcinoma was not incurred in or aggravated by 
active service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2002, June 2003, and March 2006, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not timely provided, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
since this notice was not provided to the veteran until June 
2006.  However, the Board concludes that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the basic elements of a service connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached when, as in this case, 
the underlying service connection claim is denied.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2002 VCAA notice letter was issued before the 
November and December 2002 rating decisions which denied the 
benefits sought on appeal; thus, the VCAA notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in August 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file; the veteran does not contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.


Legal Criteria

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Peripheral 
neuropathy is among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.  However, peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to herbicides (in this case, by May 1969).  See 
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).


Background

The veteran filed his claim for service connection for 
malignant melanoma in October 2002.  At that time, he 
contended that he had incurred malignant melanoma as a result 
of in-service herbicide exposure during active service in 
Vietnam.  When he filed his claim for service connection for 
basal cell carcinoma in November 2002, the veteran also 
contended that he had incurred basal cell carcinoma as a 
result of in-service herbicide exposure.

A review of the veteran's service medical records indicates 
that he was not treated for malignant melanoma or basal cell 
carcinoma during active service.  The veteran reported no 
relevant medical history and was completely normal on 
clinical evaluation at his enlistment physical examination in 
June 1953.  Physical examinations in August 1956 and June 
1962 were completely normal except for moles on his back.  
Physical examination in March 1968 was completely normal 
except for a cyst on the right side of his scrotum.  Clinical 
evaluation was completely normal on routine physical 
examination in February 1971.  The veteran reported no 
relevant medical history and clinical evaluation showed only 
multiple sebaceous cysts on his scrotum which were not 
considered disabling at his separation physical examination 
in September 1971.

The veteran's DD 214 shows that he was awarded the Vietnam 
Service Medal, the Combat Action Ribbon, the Republic of 
Vietnam Armed Forces Military Unit Citation (Gallantry Cross) 
Ribbon, and the Vietnam Campaign Medal w/60 Device.

A review of the veteran's post-service private treatment 
records shows that he was diagnosed with malignant melanoma 
in the right upper arm in May 2002.  At that time, D.S.R., 
M.D. (-initials used to protect privacy) (Dr. D.S.R.), stated 
that the veteran had worked as a farmer with significant sun 
exposure and then enlisted in the Navy.  In June 2002, 
Dr. D.S.R. surgically removed the veteran's malignant 
melanoma in the right upper arm.  Following surgery, on 
outpatient treatment later in June 2002, G.B.S., M.D. 
(Dr. G.B.S.), noted that the veteran had developed a slight 
infection in the right upper arm incision site but was taking 
medication with a good response.  The veteran's history 
included exposure to Agent Orange in Vietnam.  The impression 
was desmoplastic malignant melanoma, Clarks level IV, Breslow 
thickness 2 millimeters.  On follow-up examination by 
Dr. G.B.S. in September 2002, there was no clinical evidence 
of recurrent disease involving the veteran's melanoma in the 
right posterior arm.

A private pathology report completed in October 2002 by 
G.D.L., M.D. (Dr. G.D.L.), contained a diagnosis of basal 
cell carcinoma of the left scalp.  On private outpatient 
treatment that same month, in October 2002, with C.R.B., M.D. 
(Dr. C.R.B.), the veteran denied any pain but reported 
frequent irritation in the area of his basal cell carcinoma.  
He also denied any headaches, fevers, chills, sweats, weight 
loss, or other constitutional symptoms.  The veteran's 
history included cutaneous malignancies.  The impressions 
included left temporal basal cell carcinoma - probable 
persisting disease.  That same day, in October 2002, 
Dr. C.R.B. surgically removed the veteran's left temporal 
basal cell carcinoma.

The veteran contended in a statement on a VA Form 21-4138 
received at the RO in April 2003 that "my exposure to Agent 
Orange has harmed my immune system; making me far more 
susceptible to these cancers."

In a July 2003 letter, J.J., M.D. (Dr. J.J.), stated that the 
veteran had been diagnosed with Stage II malignant melanoma.  
In a separate July 2003 letter, M.J.R., M.D. (Dr. M.J.R.), 
stated that he had followed the veteran in his dermatology 
practice for several years.  The veteran had a history of 
multiple skin cancers, including a squamous cell carcinoma on 
his hand and a history of malignant melanoma.

Attached to the veteran's VA Form 9, received at the RO in 
September 2003, were several newspaper articles concerning 
Agent Orange exposure.

Following private outpatient treatment of the veteran by 
W.A., M.D., in September 2003, the assessment included 
melanoma, status-post surgery and radiation, and basal cell 
carcinoma.

In October 2003, Dr. G.D.L. diagnosed the veteran with 
ulcerated basal cell carcinoma of the left lateral scalp.  
Following private outpatient treatment in January 2004, 
Dr. J.J. concluded that there was no evidence of malignant 
melanoma in the veteran's right arm.

On VA outpatient treatment in March 2004, the veteran 
reported a history of melanoma to the right upper arm, 
status-post surgery and radiation.  His history also included 
basal cell cancer with removal.  Physical examination showed 
that his skin was clean.  The assessment included melanoma 
and basal cell cancer.

In a May 2004 letter, Dr. M.J.R. stated that the veteran had 
presented since 1999 with multiple cutaneous skin 
malignancies, documented squamous cell carcinomas and basal 
cell carcinoma, and was diagnosed with malignant melanoma of 
the right upper arm in 2002.  Later in May 2004, Dr. G.D.L. 
again diagnosed the veteran with basal cell carcinoma of the 
left lateral scalp.

In a July 2004 letter, Dr. J.J. stated that he had been 
treating the veteran for malignant melanoma since being 
diagnosed in May 2002 with a Stage II malignant melanoma of 
the right upper arm.  Dr. J.J. stated that, since that time, 
the veteran "remains with no evidence of disease."  
Dr. J.J. also noted that the veteran had basal cell carcinoma 
excised by his dermatologist.

On VA hypertension examination in March 2005, the veteran 
reported in-service exposure to Agent Orange during active 
service in Vietnam.  The VA examiner reviewed the veteran's 
claims file and medical records.  The diagnoses included a 
history of melanoma.

Private pathology reports dated in June 2005 and February 
2006 contained diagnoses of basal cell carcinoma.

The veteran notified VA in March 2006 that he had no further 
information or evidence to submit in support of his claims.  
He testified at his August 2006 Travel Board hearing that, 
although none of his post-service treating physicians had 
related either his malignant melanoma or basal cell carcinoma 
to active service, to include as due to in-service herbicide 
exposure, he believed that his cancers were related to such 
exposure.  Although some of the veteran's responses were 
inaudible, the undersigned has reviewed his notes and 
determined that the veteran's testimony was sufficiently 
clear as to his contentions on appeal.


Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
malignant melanoma and for basal cell carcinoma, each to 
include as due to herbicide exposure.  There is no competent 
medical opinion linking the veteran's post-service treatment 
for either malignant melanoma or basal cell carcinoma to 
active service, to include as due to herbicide exposure.  
There also is no evidence that the veteran has experienced 
any disability from malignant melanoma on his right upper arm 
since it was removed surgically in June 2002.

The veteran's DD 214 shows that he received several awards 
and decorations, including the Combat Action Ribbon, for his 
honorable active service in Vietnam.  Thus, in-service 
herbicide exposure based on Vietnam service is presumed.  See 
38 C.F.R. § 3.307.

The medical evidence of record, including the veteran's 
service medical records, show that he was not treated for 
either malignant melanoma or basal cell carcinoma during 
active service or for several decades after service 
separation in 1971.   In this regard, the Board acknowledges 
the veteran's post-service diagnoses of malignant melanoma 
and basal cell carcinoma.  There also is no evidence that the 
veteran was treated following service separation for either 
of his cancers prior to May 2002, or almost 31 years after 
his service separation in September 1971, when he was treated 
for malignant melanoma in the right upper arm.  Following 
surgical removal of the veteran's malignant melanoma in the 
right upper arm in June 2002, he has not experienced a 
recurrence of this disease.  The veteran also was not 
diagnosed with basal cell carcinoma until October 2002.  The 
Board observes that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The medical evidence also does not contain a competent 
opinion linking either the veteran's malignant melanoma or 
his basal cell carcinoma to active service, to include as due 
to herbicide exposure.  The Board notes that neither 
malignant melanoma nor basal cell carcinoma are among the 
listed diseases for which presumptive service connection is 
available due to in-service herbicide exposure.  See 
generally 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Further, none of the veteran's post-service treating 
physicians related either his malignant melanoma or his basal 
cell carcinoma to active service, to include as due to 
herbicide exposure.

Here, the only evidence in support of the veteran's claims 
that both his malignant melanoma and basal cell carcinoma are 
related to service are his lay assertions.  The veteran is 
competent to report what he experienced in service and the 
Board does not dispute that the veteran was presumptively 
exposed to herbicides during active combat service in 
Vietnam.  However, it is well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders.  
Therefore, the veteran's opinion that his malignant melanoma 
and basal cell carcinoma are the result of active service is 
entitled to no probative value.  See Espiritu, supra.

In summary, the Board finds that, given the lack of probative 
lay or medical evidence suggesting either in-service 
incurrence or aggravation or a nexus between a current 
diagnosis of malignant melanoma or basal cell carcinoma and 
active service, the preponderance of the evidence is against 
the veteran's claims for service connection for malignant 
melanoma and for basal cell carcinoma, each to include as due 
to herbicide exposure.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for malignant melanoma, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for basal cell carcinoma, 
to include as due to herbicide exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


